DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/049,392 filed on July 30, 2018 in which claims 1-20 are presented for examination.
Status of Claims

Claims 1-20 are allowed, of which claims 1, 11 and 17 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The closest prior art of records, e.g., Goodman et al. (US 2004/0230815 A1) teaches how to access an identifier key associated with the upgrade; to process the identifier key and/or unique machine identifier, such as by decrypting the key and/or encrypting the identifier; [Abstract]. This is similar to the Applicant’s invention because of comparison of a part key to machine keys; [Abstract]. 
However, Goodman does not explicitly disclose “…the first part key mapping including a plurality of machine identifiers and a first plurality of part keys assigned in the first part key mapping to respective machine identifiers of the plurality of machine identifiers.” 

Whereas the invention discloses “a plurality of machine identifiers and a first plurality of part keys assigned in the first part key mapping to respective machine identifiers of the plurality of machine identifiers, wherein the first part key mapping has different part keys of the first plurality of part keys assigned to different machine identifiers.   
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 11, and 17. 
	The dependent claims depending upon claims 1, 11 and 17 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/24/2021